        Case 2:19-cv-00778-SMV-KRS Document 80 Filed 06/15/21 Page 1 of 3




                            IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO


DAVID GAYTAN,

                 Plaintiff,

        v.                                                         Case No. 2:19-cv-778 SMV/KRS

STATE OF NEW MEXICO, et al.,

                 Defendants.

                                      SCHEDULING ORDER

        THIS MATTER comes before the Court following a telephonic Rule 16 scheduling

conference held on June 15, 2021. At the hearing, the Court adopted the parties’ proposed Joint

Status Report and Provisional Discovery Plan, with slight modifications, as reflected in the dates

below

        Accordingly, IT IS HEREBY ORDERED that the parties shall adhere to the following

discovery plan:

        (a) Maximum of twenty-five (25) interrogatories by each party to any other party, with

             responses due 30 days after service.

        (b) Maximum of twenty-five (25) requests for production by each party to any other

             party, with responses due thirty (30) days after service.

        (c) Maximum of twenty-five (25) requests for admission by each party to any other party,

             with responses due thirty (30) days after service.

        (d) Maximum of eight (8) depositions by Plaintiff and eight (8) by Defendants. Each

             deposition limited to maximum of seven (7) hours unless extended by agreement of

             the parties.
                                                                                   Scheduling Order
                                                                                        Page 1 of 3
      Case 2:19-cv-00778-SMV-KRS Document 80 Filed 06/15/21 Page 2 of 3




       IT IS FURTHER ORDERED that the following case management deadlines shall

govern:

(a)   Termination of discovery: January 31, 2022;

(b)   Deadline for supplementing discovery/disclosures: Thirty days after receipt of such

      information;

(c)   Motions relating to discovery: February 14, 2022;

(d)   All other motions:1 February 28, 2022;

(e)   Pretrial order:         Plaintiff to Defendant by: March 28, 2022;

                              Defendant to Court by: April 11, 2022.

       IT IS FURTHER ORDERED that the Court must approve any changes to the timing or

scope of discovery, other than the parties’ agreement to extend the length of a deposition made

during the deposition in question. Requests by a party to change the timing or scope of

discovery, other than a mutual agreement to extend a deposition reached during the deposition,

must be made by motion and before the termination of discovery or the expiration of any

applicable deadline. Discovery must be completed on or before the termination of the discovery

deadline. A written discovery request must be propounded by a date which ensures that the

response to that request is due on or before the discovery deadline. The parties are further

reminded that the cutoff for motions related to discovery does not relieve the party of the twenty-

one (21) day time period under Local Rule 26.6 to challenge a party’s objections to answering

discovery. The parties are encouraged to review Federal Rule of Civil Procedure 26(a)(2) to




1
 This deadline applies to motions related to the admissibility of experts or expert testimony that
may require a Daubert hearing, but otherwise does not apply to motions in limine. The Court will
set a motions in limine deadline in a separate order.
                                                                                    Scheduling Order
                                                                                         Page 2 of 3
      Case 2:19-cv-00778-SMV-KRS Document 80 Filed 06/15/21 Page 3 of 3




ensure they properly disclose all testifying witnesses, not just those for whom a report is

required.



                                                      ______________________________
                                                      KEVIN R. SWEAZEA
                                                      UNITED STATES MAGISTRATE JUDGE




                                                                                     Scheduling Order
                                                                                          Page 3 of 3
